DISSENTING OPINION OF
DE, BOLT, J.
I am unable to concur in the opinion of the majority that “the withdrawal of two of the (31) petitioners requires the dismissal of the petition.”
As I view this matter the filing of the petition by “any thirty duly qualified voters of any election district” is essential, only, to give the court jurisdiction — power to proceed in the *328hearing of the contest — and that it does not lie in the power of any one of the thirty petitioners to onst- the court of the jurisdiction thus acquired, by his withdrawal. If the opinion of the majority is sound, then, also, by the death, insanity, conviction of felony, or removal from the election district, of any one of thirty petitioners, after filing the petition, would, ipso facto, operate as a dismissal of the petition -and oust the court of its jurisdiction. I cannot believe that the legislature intended, or that the statute contemplates, any such condition of affairs, or that the rights of honest voters should be so precariously placed in the keeping and held at the pleasure, or mere whim, of 'a possible corrupt, ignorant or weak man, simply because he happens to be one of the thirty petitioners.
• Whatever may be said as to an election contest being an adversary proceeding, it must be conceded, as it seems to me, that there is a marked distinction between a contest instituted by a defeated candidate and one begun by thirty voters. The candidate, in addition to his interest as a citizen and voter, also has a deep personal and pecuniary interest in the matter. The thirty voters as petitioners have no interest save those in common with other citizens and voters. This distinction, to my mind, tends to show that such petitioners owe a duty to the public and to their fellow petitioners which they cannot throw off at will. What other purpose could the legislature have had in the enactment of this statute than to enable thirty voters to sub-serve the public interest ?
The doctrine which recognizes the right and power of a plaintiff in an ordinary suit or action to withdraw or dismiss his cause before issue joined, has no application, as I view it, to an election contest instituted by thirty voters.
The statute (Sec. 57), to my mind, is too plain to admit of construction. Its'language and requirements are clear and explicit It reads as follows:
“Any candidate directly interested, or any thirty duly qualified voters of any Election District may file a petition in the *329Supreme Court of the Territory setting forth any cause or causes why the decision of any Board of Inspectors should be reversed, corrected or changed.”
It will he observed that each and every sentence, phrase and word contained in this statute are necessarily employed in expressing and prescribing the appropriate steps to be taken and the essential requisites to be complied with in order that the jurisdiction of the court may be invoked for the purposes therein mentioned. Not a single word remains to express an additional thought, or upon which any possible construction can be placed. Nor does the statute purport to cover or apply to any part of the proceedings subsequent to the filing of the petition. To provide for the filing of the petition is the sole purpose of the statute. Had the legislature intended to place in the hands of one of the petitioners the power to dismiss the proceedings it could have easily done so in appropriate words.
There appears to be a dearth of authorities on the point under consideration, but I believe the following citations will be found to support my view: McCrary on Elections, Sec. 454; People v. Holden, 28 Cal. 124; Searcy v. Grow, 15 Cal. 118; 15 Cyc. 402, 416; 7 Ency. P. & P. 393, 394; 6 Ency. P. & P. 853, 854, 871; 14 Cyc. 394, 399; 30 Cyc. 138, 139; Hirshfeld v.Fitzgerald, 46 L. R. A. 839; Coghlan v. Alpers, 140 Cal. 648; Sweeny v. Adams, 141 Cal. 558; In re Cole’s Election, 72 Atl. 510.
Hollowing the oral ruling of the court on the foregoing question counsel then moved to amend the petition by adding the names of five other voters as parties plaintiff. I concur in the ruling of the court on this motion.